Citation Nr: 1028486	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD) and depression.  

4.  Entitlement to a permanent and total rating for non-service 
connected pension purposes.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to 
May 1971 and in the Coast Guard from March 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision in which the RO, in pertinent 
part, denied the Veteran's claims.  The Board notes that the 
Veteran filed a timely Notice of Disagreement (NOD) with respect 
to all of the issues, including the cancer claim, decided in the 
January 2005 rating decision.  In June 2006, the RO furnished the 
Veteran a Statement of the Case (SOC) addressing the issues 
identified in the NOD.  However, in the Veteran's VA-Form 9, the 
Veteran indicated that he only wish to pursue an appeal of the 
denial of the hearing loss, tinnitus, a psychiatric disorder, and 
non-service connected pension claims.  While the RO subsequently 
furnished the Veteran a Supplemental SOC in August 2007, which 
listed the issue of service connection for cancer, the Veteran's 
June 2006 VA Form 9 does not indicate that than an appeal was 
being perfected as to the cancer claim.  This particular issue 
was not specifically identified in the Veteran's Substantive 
Appeal.  See 38 C.F.R. § 20.202 (2009).  As such, the issue of 
entitlement to service connection for cancer is not a part of the 
current appeal.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the findings 
of record, which include diagnoses of PTSD and depression, the 
Board has recharacterized the Veteran's claim as stated on the 
title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).

The issues of entitlement to service connection for peripheral 
neuropathy of the right lower extremity, entitlement to service 
connection for peripheral neuropathy to the left lower extremity, 
and entitlement to a total rating based on individual 
unemployability (TDIU) have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, these issues are referred to the AOJ for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development is warranted 
with respect to the Veteran's claims.  

The Veteran stated in his initial application for benefits that 
he has suffered from chronic and worsening hearing loss and 
tinnitus that had its onset while he was serving in Vietnam.  In 
addition, various VA treatment records show that the Veteran 
complained of ringing in his ears.  Given that the information of 
record indicates that the Veteran served in Vietnam and worked on 
the flight line and was awarded an aircraft crewman's badge, the 
Board has determined that the Veteran should be afforded a VA 
examination in order to determine the nature and etiology of any 
hearing loss or tinnitus.  However, before the Veteran is 
scheduled for his VA examination, the Veteran should be asked to 
provide more information about the types of noise exposure he had 
while serving on active duty.  

With respect to the Veteran's claim for a psychiatric disorder, 
to include PTSD and depression, the information of record 
contains evidence which verifies that while in Vietnam the 
Veteran's unit was at Cu Chi, that their Base Camp was Cu Chi, 
and that Cu Chi was attacked by mortar in May 1969.  Also, the 
record contains medical evidence which shows that the Veteran has 
been diagnosed with both PTSD and depression.  As such, the 
Veteran should be schedule for a VA psychiatric examination in 
order to determine the nature and etiology of any current 
psychiatric disorder, to include PTSD and depression.  

Finally, in regards to the Veteran's claim for entitlement to 
non-service connected pension, the Board notes that during a June 
2007 VA Compensation and Pension examination, the Veteran 
reported being unemployable and stated that he had been denied 
social security disability.  The claims file does not contain any 
social security records or reports of eligibility.  Those records 
are pertinent to the issue of whether the Veteran is employable 
and as such should be obtained.  While Social Security 
Administration (SSA) records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  
Thus, the Board finds that the RO should obtain and associate 
with the claims file copies of all medical records underlying any 
SSA determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of all medical 
records underlying any decision awarding 
disability benefits to the Veteran and any 
other determination.  All records/responses 
received should be associated with the claims 
file.

2.  Send the Veteran a letter asking him to 
provide a detailed written statement 
describing the nature, frequency and duration 
of any noise exposure he may have been 
exposed to during his periods of active 
military service.

3.  After completing the above development, 
schedule the Veteran for a VA examination in 
order to determine the nature and etiology of 
any hearing loss or tinnitus present.

a.  With respect to the Veteran's reported 
hearing loss, the following questions should 
be addressed:  Does the Veteran currently 
suffer from a hearing loss disability as 
defined by VA (i.e., hearing in either ear 
has an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz 
at 40 decibels or greater; or the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test is less than 94 percent?  If so, is it 
at least as likely as not (50 percent or 
greater probability) that the currently 
diagnosed hearing loss disability had its 
onset during service; or, was such a 
disability caused by any incident that 
occurred during service, to include any noise 
exposure he may experienced during active 
military service?

b.  After reviewing the claims file 
(including the service treatment records, 
post-service medical record, and statements 
from the Veteran regarding noise exposure) 
and examining the Veteran, the examiner is 
asked to offer an opinion addressing the 
following:

If tinnitus is found, is it at least as 
likely as not (50 percent or greater 
probability) that the currently diagnosed 
tinnitus had its onset during service; or, 
was otherwise caused by any incident that 
occurred during service, to include any noise 
exposure he may have experienced during 
active military service?

The examiner should provide all examination 
findings, 
along with the complete rationale for each 
opinion 
expressed and conclusion reached.

4.  The Veteran should be scheduled for a VA 
psychiatric examination in order to determine 
the nature and etiology of any psychiatric 
disorder, to include PTSD and depression.  
The examiner must be informed of the verified 
in service stressor, i.e., the Veteran's 
exposure to a mortar attack at Cu Chi in May 
1969.  The claims folder should be forwarded 
to that examiner for review in connection 
with the examination.  Based on a review of 
the claims file and the results of the 
examination, the examiner must offer an 
opinion addressing the following questions:

(a).  Has the Veteran developed an acquired 
psychiatric disorder (other than PTSD), to 
include depression and; if so, please specify 
the diagnosis (or diagnoses).  Is it at least 
as likely as not (50 percent or greater 
probability) that any current diagnosis of a 
psychiatric disorder, other than PTSD, to 
include depression, had its onset during 
service; or, was such a disorder caused by 
any incident that occurred during service, to 
include the Veteran's confirmed exposure to a 
mortar attack at Cu Chi in May 1969?  

(b).  Does the Veteran meet the criteria of 
the DSM-IV for a diagnosis of PTSD?  If so, 
is it as least as likely as not (a 50 percent 
chance or more) that the Veteran's PTSD is 
casually linked to the verified in service 
stressor, i.e., his confirmed exposure to a 
mortar attack at Cu Chi in May 1969?

The examiner should provide the rationale 
used in formulating his or her opinion in the 
written report.  The report of the 
psychiatric examination should be associated 
with the Veteran's claims file.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims remaining on appeal, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


